Title: From Thomas Jefferson to Abigail Adams, 27 December 1785
From: Jefferson, Thomas
To: Adams, Abigail



Dear Madam
Paris Dec. 27. 1785.

I am this day honoured with your favor of the 20th. and an opportunity offering to acknolege it immediately, I do not fail to embrace it. I thank you for the intelligence it contains. You refered me to Mr. Adams for news; but he gives me none; so that I hope you will be so good as to keep that office in your own hands. I get little from any other quarter since the derangement of the French packets.
I condole with you sincerely on the dismemberment of the gods and goddesses, and take some blame to myself for not having detained them for Colo. Smith who would have carried them safely. Can I be instrumental in repairing the loss? I will promise not to trust to a workman another time.
Mr. Short is on the recovery. I will take care to communicate to him your prescription, as soon as he returns from St. Germain’s. All your friends here are well. The Abbés always desire me to remind you of them. What shall I do for news to tell you? I scratch my head in vain. Oh! true. The new opera of Penelope by Marmontel and Piccini succeeds. Mademoiselle Renaud, of 16. years of age sings as no body ever sung before. She is far beyond Madme. Mara in her own line of difficult execution. Her sister of 12 years of age will sing as well as she does. Having now emptied my budget I have the honour of presenting my respects to Miss Adams and of assuring you of the sincere esteem with which I have the honour to be Dear Madam Your most obedient & most humble servt.,

Th: Jefferson

